  Case 16-05663         Doc 78     Filed 04/22/19 Entered 04/22/19 07:59:06              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-05663
         JASMINE M DELVALLE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/22/2016, and was converted to chapter 13 on 03/18/2016.

         2) The plan was confirmed on 07/20/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/08/2019.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,583.00.

         10) Amount of unsecured claims discharged without payment: $48,918.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-05663       Doc 78        Filed 04/22/19 Entered 04/22/19 07:59:06                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $9,600.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $9,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $450.40
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,450.40

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim           Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted        Allowed        Paid         Paid
ATLAS ACQUISITIONS LLC           Unsecured         100.00           NA             NA            0.00       0.00
AUTOWAREHOUSE                    Unsecured      8,681.87            NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,500.00            NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         183.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         300.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          65.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         300.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,800.00            NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,800.00     12,910.00       12,910.00      4,668.12        0.00
CITY POUND                       Unsecured      1,065.00            NA             NA            0.00       0.00
CLERK OF THE CIRCUIT COURT       Unsecured         500.00           NA             NA            0.00       0.00
CLERK OF THE CIRCUIT COURT       Unsecured         250.00           NA             NA            0.00       0.00
COMCAST                          Unsecured          20.00           NA             NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured          50.00           NA             NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         384.00           NA             NA            0.00       0.00
EASY ACCEPTANCE INC              Unsecured         500.00           NA             NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,132.00            NA             NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured          56.00           NA             NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured          50.00           NA             NA            0.00       0.00
ER SOLUTIONS                     Unsecured      1,125.00            NA             NA            0.00       0.00
FIVE T MANAGEMENT                Unsecured         625.00           NA             NA            0.00       0.00
HOLY CROSS HOSPITAL              Unsecured         100.00           NA             NA            0.00       0.00
IC SYSTEMS                       Unsecured      1,121.00            NA             NA            0.00       0.00
IC SYSTEMS                       Unsecured         414.00           NA             NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Priority          605.00           NA             NA            0.00       0.00
IL DEPT OF REVENUE               Priority          345.60           NA             NA            0.00       0.00
IL DEPT OF REVENUE               Priority           96.00           NA             NA            0.00       0.00
Illinois Payday Loan             Unsecured      1,834.83            NA             NA            0.00       0.00
ILLINOIS SECRETARY OF STATE      Unsecured           0.00           NA             NA            0.00       0.00
JANICE DIXON                     Unsecured      4,544.00            NA             NA            0.00       0.00
LAKESHORE PREMIUM FINANCE CO     Unsecured         165.80           NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-05663       Doc 78       Filed 04/22/19 Entered 04/22/19 07:59:06                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
MUNICIPAL COLLECTIONS OF AMER   Unsecured         100.00        200.00        200.00          72.32        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured          60.00           NA            NA            0.00        0.00
SAM F SANSONE                   Unsecured      4,450.00            NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         212.70           NA            NA            0.00        0.00
SUNRISE CREDIT SERVICES INC     Unsecured      5,902.61            NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA       1,131.57      1,131.57        409.16         0.00
US ATTORNEYS OFFICE             Unsecured         335.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                $0.00
      Mortgage Arrearage                                     $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                $0.00                $0.00                $0.00
      All Other Secured                                      $0.00                $0.00                $0.00
TOTAL SECURED:                                               $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $14,241.57           $5,149.60                  $0.00


Disbursements:

       Expenses of Administration                             $4,450.40
       Disbursements to Creditors                             $5,149.60

TOTAL DISBURSEMENTS :                                                                          $9,600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-05663         Doc 78      Filed 04/22/19 Entered 04/22/19 07:59:06                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
